Order of the Court.
It appearing that the writ of certiorari in this case was improvidently granted, the grant of certiorari in Case No. S05Cl576is hereby vacated, and the appeal in S06A0296 is dismissed.
*292Ordered February 27, 2006.
Virgil L. Brown & Associates, EricD. Hearn, Ronald J. Ellington, for appellant.
Scott L. Ballard, District Attorney, Cindy L. Spindler, Assistant District Attorney, for appellee.
Balch & Bingham, J. Tom Morgan, amicus curiae.

All the Justices concur, except Sears, C. J., Hunstein, P. J., and Melton, J., who dissent.